                  UNITED STATES DISTRICT COURT
                 MIDDLE DISTRICT OF PENNSYLVANIA

 DARIOUS FERGUSON,                     :

                 Petitioner            :   CIVIL ACTION NO. 3:21-0738

          v.                           :        (JUDGE MANNION)

 WARDEN HAIDLE,                        :

                 Respondent            :



                              MEMORANDUM

I.    BACKGROUND

      Petitioner, Darious Ferguson, an inmate confined in the Monroe

County Correctional Facility, Stroudsburg, Pennsylvania, filed the above

caption civil rights action pursuant to 42 U.S.C. §1983.1 (Doc. 1). The filing

fee has been paid. (Doc. 4). The sole named Defendant is Warden Haidle,

Warden of the Monroe County Correctional Facility. Id. Petitioner challenges

the amount of disciplinary time he received as a result of a prison

misconduct. Id. Specifically, he states that “the Warden did not approve [him]

to get more than 30 days of RHU time” and that the “150 days given (without




      1
          Plaintiff is currently housed at the Phoenix State Correctional
Institution, Collegeville, Pennsylvania.
review) was unconstitutional and created a liberty interest.” Id. For relief,

Petitioner seeks “to be immediately discharged from RHU” and declare his

“misconduct proceeding as unconstitutional.” Id.

      Preliminary review of the petition has been given and it is concluded

that it is appropriate to dismiss the petition at this stage of the proceedings.

See Rules Governing §2254 Cases Rule 4 (stating “[i]f it plainly appears from

the petition and any attached exhibits that the petitioner is not entitled to relief

in the district court, the judge must dismiss the petition and direct the clerk

to notify the petitioner”). Thus, for the reasons that follow, the petition for writ

of habeas corpus will be dismissed for lack of jurisdiction.



II.   DISCUSSION

      The United States Supreme Court has described two broad categories

of prisoner petitions: (1) §2254 applications that challenge the fact or

duration of the prisoner's confinement; and (2) §1983 actions that challenge

the conditions of confinement. Preiser v. Rodriguez, 411 U.S. 475 (1973). As

explained by the Court of Appeals for the Third Circuit,

      whenever the challenge ultimately attacks the ‘core of habeas'—
      the validity of the continued conviction or the fact or length of the
      sentence—a challenge, however denominated and regardless of
      the relief sought, must be brought by way of a habeas corpus
      petition. Conversely, when the challenge is to a condition of
      confinement such that a finding in plaintiff's favor would not alter
                                       -2-
     his sentence or undo his conviction, an action under §1983 is
     appropriate.

Leamer v. Fauver, 288 F.3d 532, 542 (3d Cir. 2002). A challenge to a

disciplinary hearing that resulted in the loss of good-time credit is properly

asserted as a claim for habeas corpus relief because the claim impacts the

length of a prisoner's sentence. See Torres v. Fauver, 292 F.3d 141, 150–

51 (3d Cir. 2002)(citing Sandin v. Conner, 515 U.S. 472, 486 (1995));

Leamer, 288 F.3d at 540–42. However, a challenge to a disciplinary hearing

that resulted in the imposition of discipline other than the loss of good-time

credit does not allege a proper ground for habeas relief. See Torres, 292

F.3d at 150–51.

     In his application, petitioner contends that he was denied an impartial

disciplinary hearing as guaranteed by the Due Process Clause because the

hearing officer sanctioned him to more than thirty (30) days disciplinary

segregation, which he claims is unconstitutional. However, the sanctions

against petitioner did not involve any loss of earned good time credit; he was

only confined to disciplinary segregation. Thus, the court will dismiss

Petitioner’s §2254 application because his sole claim fails to assert an issue

cognizable on federal habeas review.




                                    -3-
III.   CERTIFICATE OF APPEALABILITY

       The Court must decide whether to issue a certificate of appealability.

See Third Circuit Local Appellate Rule 22.2. A certificate of appealability may

only be issued when a petitioner makes a “substantial showing of the denial

of a constitutional right.” 28 U.S.C. §2253(c)(2). This showing is satisfied

when the petitioner demonstrates “that reasonable jurists would find the

district court's assessment of the denial of a constitutional claims debatable

or wrong.” Slack v. McDaniel, 529 U.S. 473, 484 (2000).

       For the reasons stated above, the Court concludes that Petitioner is

not entitled to federal habeas relief. Reasonable jurists would not find this

conclusion debatable. Consequently, Petitioner has failed to make a

substantial showing of the denial of a constitutional right, and a certificate of

appealability will not be issued.




                                      -4-
IV.     CONCLUSION

        For the foregoing reasons, the petitioner for writ of habeas corpus, filed

pursuant to 28 U.S.C. §2254 will be dismissed without prejudice.




                                           s/ Malachy E. Mannion
                                           MALACHY E. MANNION
                                           United States District Judge

DATE: April 28, 2021
21-0738-01




                                       -5-
